ITEMID: 001-115183
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: TUNARU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Johannes Silvis;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicant, Mr Constantin Lucian Tunaru, is a Romanian national who was born in 1956 and lives in Ţicleni.
2. The Romanian Government (“the Government”) were represented by their Agent, Mrs Irina Cambrea, from the Ministry of Foreign Affairs.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. The applicant is an employee of an oil production company, P. (referred to below as “the company”), partly owned by the Romanian State, with places of business all over Romania.
5. In 2008 and 2009 a large number of employees of the company, including the applicant, brought civil actions before the domestic courts requesting that they be granted certain salary benefits provided for in the general collective labour agreement for the oil industry. The requested benefits were a salary supplement for autumn/winter supplies and/or a lump sum equal to the value of a specific quota of natural gas.
6. The applicant’s action was rejected by a final decision of Craiova Court of Appeal delivered on 27 March 2009, which found, on the basis of an expert report, that the requested salary benefits had already been included in the applicant’s basic salary.
7. In 2009 and 2010 final judgments by courts of appeal found against most of the employees on the same grounds.
However, some employees were granted the requested benefits, as courts found that they had not received them as part of their basic salary.
8. The collective labour agreement for the energy, oil and gas industry produced by the Ministry of Employment, Social Solidarity and Family entered into force on 26 March 2007. The relevant parts of the agreement read as follows:
“(1) On the occasion of certain annual events such as Easter, May Day, Christmas, as well as in October (for autumn/winter supplies), employees can benefit from a supplement to their salaries, in the form of an additional fixed amount ...
(3) The conditions and criteria for awarding such benefits shall be established in collective labour agreements concluded at company level.”
“(1) The employees of the companies listed in annex no.1, point B, shall receive each year a lump sum equal to the value of a specific quota of natural gas.
(2) The employees listed in paragraph (1), as well as the employees of the companies acting in the oil industry listed in annex no.1, shall have the same right, unless they have received the benefit in the form of an increase in their basic salary.”
